DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/03/2022 has been entered.
 
Amendments
	Applicant has amended claim 25 to move the words “in need thereof” after “female subject” in line 2 and add “an effective amount of” before “Lactobacillus rhamnosus” in line 3. Similarly, Applicant has amended claim 45 to place the words “in need thereof” after “child subject” in line 3, add “an effective amount of” before “Lactobacillus rhamnosus” in line 4 and “or sequelae” in line 2, as well as remove “treating or” in line 1 and “or a derivative thereof in line 5. No new matter has been added.
	Claims 25-45 remain pending and Have been examined on the merits.

Claim Objections
Claim 25 is objected to because the abbreviation “AGAL” is not properly defined when first recited in the claims and a comma is missing before the words “to the subject” in line 4. For clarity, it is also recommended that the biological deposit information is recited as “deposited at the Australian Government Analytical Laboratories (AGAL) on August 18, 1997 under deposit number NM97/09514” within the commas.
Claims 43 and 45-46 are objected to because of the following informalities: the term “foetal” is not an accepted American spelling for “fetal”. Appropriate correction is required.
Claim 45 is objected to because of the following informalities: the conjunction “or” in line 2 should be replaced with “and” (since it is preceded by “at least one of…”) and the preposition “to” is missing after the comma in line 5. Moreover, it is recommended that the biological deposit information is recited as “deposited at AGAL on August 18, 1997 under deposit number NM97/09514” within the commas.
Claim 46 is also objected to since there should be no dash (─) before “and the L. rhamnosus HN001” in line 6. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 25-45 under 35 U.S.C. 112(a)
Previous examiner withdrew the rejections under 35 USC 112(a) in view of Applicant’s amendment filed on 5/24/2021 (see Final Rejection mailed on 8/02/2021). But upon evaluation of the claims, it has been determined that the rejections of record should have been partly maintained.
The amendments on claims 25 and 45, which limit the subject to “a human adult female” and “a human foetal, neonatal, infant, or child”, respectively, are sufficient to overcome one part of the rejection (concerning lack of support for treating just any subject). There was no study done to assess the efficacy of the recited strain on human fetal, neonatal, infant, or child subject, but Applicant’s previous argument that prior art like Tendais et al. and Murray et al. indicate treatment of postnatal depression and/or postnatal anxiety in a mother can be extended to treatment of the mother’s fetus, infant, or child, is persuasive. On the other hand, the claims are still found not enabled for second part of the rejection, particularly with regards to the preventive aspect of the claimed methods as explained below.
Applicant did not provide a definition for the term “preventing” or “prophylactic treatment”. In the context of the claimed invention, these terms are being interpreted to mean that the subject is completely free of depression and/or anxiety during postpartum period as a result of being administered Lactobacillus rhamnosus strain HN001. Even though the working examples demonstrate that mothers who took strain HN001-containing capsules daily exhibited significantly lower depression and anxiety after giving birth compared to those given placebo capsules ([00154]; Table 1), the results L. rhamnosus strain HN001 can successfully treat (reduce severity) postnatal depression and/or postnatal anxiety. These results do not indicate that either said condition can be hindered from developing or occurring. Thus, claims are not enabled for preventing the recited health conditions. 
In addition, Applicant broadly defined the term “treat” (and its derivatives such as treating and treatment) to include “prevention of the onset at least one of the symptoms of, or the severity of a particular condition” ([0045]), which is different from the conventional definition of “alleviating or reducing severity of a disease or health condition”. There is no support for blocking the onset of any of the described symptoms.
Hence, the rejections under 35 U.S.C. 112(a) have been reinstated with some modifications to address new limitations.

Claims 25-46 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating (according to the conventional definition for “treat”) at least one of postnatal depression (PND) and postnatal anxiety (PNA) in human adult females, does not reasonably provide enablement for the preventive aspect of the claimed method.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The instant specification fails to provide information that would allowed a skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a citing Ex parte Fonnan, 230 USPQ 546 at 547 (Bd. Appeals 1986), the court recited eight factors: (1) the nature of the invention, (2) the state of the prior art, (3) the relative skill of those in the art, ( 4) the predictability or unpredictability of the art, (5) the breadth of the claims, (6) the amount of direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839,166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
1. The nature of the invention and the breadth of the claims: the claims are drawn to a method of treating or preventing at least one of PND and PNA, or one or more risks associated with, or sequelae of, at least one of PND and PNA. The method is achieved by administering L. rhamnosus HN001 to a subject, wherein the subject is a human adult female subject in need thereof (claims 25-42 and 44) or a human fetal, neonatal, infant, or child subject in need thereof (claims 43 and 45-46). 
The term “treat” and its derivatives are defined by the Applicant as including amelioration and/or prevention of the onset of at least one of the symptoms ([0045]). Symptoms associated with PND or PNA are myriad, but include sadness, hopelessness, crying episodes, low self-esteem, irritability, guilt, feelings of worry, feeling irritable, feeling restless, feeling tense, heart/strong palpitations, panic attacks, feeling out of control, a feeling of being overwhelmed, changes in sleeping patterns, 
The terms “treating” and “preventing”/“prophylactic treatment” therefore encompass hindering the development or occurrence of PND, PNA, or any risks or symptoms thereof, in the subject. The instant specification demonstrates that administration of L. rhamnosus HN001 to pregnant women correlates with lower self-reported anxiety and depression scores ([0154]-[0155]). These results show that L. rhamnosus HN001 is a suitable treatment for PND and PNA in accordance with the conventional definition of “treat”. But since Applicant's definition of “treat” include prevention of the onset of at least one of the symptoms or prophylactic treatment, there is no demonstration of the effectiveness of L. rhamnosus HN001 to treat (as defined by the Applicant) or prevent PND and/or PNA or risks associated with, or sequelae, PND and/or PNA  in the subject. 
2. The relative skill of those in the art: would be one that has an MD or PhD.
3. The state of the prior art and the predictability or unpredictability of the art: there is evidence to support that at least one of PNA and PND is reduced or decreased by the recited strain. However, there is no evidence to support that it can block the development or occurrence of PNA, PND, and/or their symptoms in the subject. Indeed, while there have been several studies regarding prevention of PND, there is no proof 
Accordingly, the claimed method is deemed unpredictable.
4. The amount of direction or guidance presented and the presence or absence of working examples: the specification provides no direction that would allow one of ordinary skill in the art to treat (as defined by Applicant) or prevent PNA, PND, and/or symptoms thereof from developing or occurring in the subject. The singular working example in the specification (pg. 29-35) demonstrates that administration of L. rhamnosus HN001 to pregnant women is correlated with lower anxiety and depression scores compared to pregnant women that did not receive the probiotic [0154-0155]. However, this example does not demonstrate that administration of L. rhamnosus HN001 prevents PNA or PND, or that symptoms of PNA or PND can be prevented from ever forming in any subject.
The quantity of experimentation necessary:" A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Thus far, it has been made apparent that the level of predictability in the art, direction provided by the inventor, and existence of working examples are sufficiently lacking. In view of the breadth of the claims, clinical nature of the invention, and lack of working examples, one of ordinary skill in the art would be required to conduct multiple, substantial, in vitro and in vivo experiments to determine whether administration of L. rhamnosus HN001 treats (as defined by Applicant to include prevention) or prevents PNA or PND, or that symptoms of PNA or PND can be prevented from ever forming in any subject. This amount of experimentation would be very costly and time consuming.
In view of the Wands factors discussed above, to practice the claimed invention herein, a person would have to engage in undue experimentation to assess whether the administration of L rhamnosus HN001 would be successful in preventing PNA or PND, or that symptoms of PNA or PND can be successfully prevented from ever forming in the subject. Thus, the claims are considered not enabled.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


RE: Rejection of claim 44 under 35 U.S.C. 112(b)
withdrawn.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 43 depends on subsequent claim 45. According to MPEP § 608.01(n), a dependent claim complies with 35 U.S.C. 112(d) if it contains: (i) a reference to a claim previously set forth; and (ii) specifies a further limitation of the subject matter claimed. In this case, claim 43 does not satisfy the first requirement.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




RE: Rejection of claims 25, 31, 33, 35-38, and 44-46 under 35 U.S.C. 102(a)(1) as being anticipated by Barthow et al.
	Traversal of rejections is based on the submitted Declaration (1/03/2022), which was signed by all three inventors and declares that the other authors in the cited prior art, Barthow et al. (BMC Pregnancy and Childbirth 2016, Vol. 16, pages 1-14), did not contribute to the inventive concept claimed in the instant application. 
The traversal and Declaration have been fully considered. Given that the inventive concept disclosed in Barthow et al. originated from the three inventors and said prior art was published within the 1 year grace period, the 35 U.S.C. 102(b)(1)(A) exception applies on Barthow et al.. 
The rejections have therefore been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

RE: Rejection of claims 25-32 and 39-40 under 35 USC 103 as being unpatentable over Vitetta et al. in view of Crane et al. as evidenced by Ceapa et al.; claim 25 over Vitetta et al. in view of Toscano et al. as evidenced by Ceapa et al.; claims 33-38, 41, and 43-44 over Vitetta et al. in view of Crane et al. as evidenced by Ceapa et al. and in further view of Dennis; claims 33-38, 41, and 43-44 over Vitetta et al. in view of Toscano et al. as evidenced by Ceapa et al. and in further view of Dennis; claims 41-43 and 45-46 over Vitetta et al. in view of Crane et al. as evidenced by Ceapa et al. and in further view of Tendais et al.; claims 41-43 and 45-46 over Vitetta et al. in view of Toscano et al. as evidenced by Ceapa et al. and in further view of Tendais et al.
	Applicant traverses the rejections because Vitetta et al. is silent regarding use of L. rhamnosus strain HN001 to treat/prevent postnatal depression or postnatal anxiety. Referring to Example 3 of the prior art and the Declaration by James William Dekker, Vitetta et al. allegedly focuses mainly on administering compositions comprising orotic acid or salts thereof to treat or prevent postnatal depression/postnatal anxiety. Applicant points out that even though said compositions can include probiotic microorganisms, the probiotic microorganisms comprise a combination of two or more bacterial species and L. rhamnosus alone (it is asserted that the added words “an effective amount of” requires an effective amount of strain HN001 in the absence of any additional active agent). In addition, no particular strain of L. rhamnosus was identified in Vitetta et al. as being effective to achieving the claimed method. 
With regards to the secondary references, Applicant argues that Crane et al. only teaches that L. rhamnosus strain HN001 is applicable for treating eczema, which is an entirely different condition. Thus, there is no reason for a person with ordinary skill in the art to expect that it would be therapeutically effective against postnatal depression or postnatal anxiety. Ceapa et al. also does not cure the deficiencies of Vitetta et al. because it merely discloses properties that are not relevant to the disorder/condition being treated. Similarly, Applicant argues that Toscano et al. has no clinical evidence showing that strain HN001 can be employed to treat postnatal depression or postnatal anxiety. Dennis and Tendais et al. also do not remedy the deficiencies of Vitetta et al..
	All arguments have been fully considered. First, Vitetta et al. does not indeed provide examples of applicable L. rhamnosus strains that can be utilized in the disclosed method. It is respectfully submitted, however, that the added phrase “an effective amount of” does not mean that only L. rhamnosus strain HN001 can be administered to the subject. Given that the claims recite “comprising administration of..”, the claimed methods are open to other steps (i.e., other therapeutic agents can also be administered). The claims do not explicitly prohibit the presence of other components like orotic acid, salts thereof, and other bacterial strains. And although the working examples appear to prefer orotic acid as the active ingredient for treating depression, anxiety, or a related disorder, MPEP § 2123 states that “a reference may be relied upon Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
On the other hand, it is conceded that none of the other cited prior art teaches that L. rhamnosus strain HN001 is suitable for use in the treatment of postnatal depression or postnatal anxiety. There would be no reason or motivation for one with ordinary skill in the art to specifically administer strain HN001 as the L. rhamnosus in the composition being administered.
	Thus, the rejections of record have been withdrawn.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651